Case: 10-50747 Document: 00511473468 Page: 1 Date Filed: 05/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 11, 2011
                                     No. 10-50747
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KENNETH WAYNE MARION,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CR-173-1


Before DeMOSS, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Kenneth Wayne Marion appeals his conviction for aiding and abetting the
manufacture of more than 100 marijuana plants. See 21 U.S.C. §§ 841(a)(1),
802(15), (22). His girlfriend and codefendant, Bianca Nichole Mancha, pleaded
guilty and testified against him.
       Marion challenges the sufficiency of the evidence linking him to the
manufacture (i.e., growing) of marijuana plants on or about April 14, 2009, the
date alleged in the indictment. He argues that the Government’s evidence

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50747 Document: 00511473468 Page: 2 Date Filed: 05/11/2011

                                 No. 10-50747

demonstrated that he may have been on the same property as the marijuana
plants between 2007 and May 27, 2008, but there was insufficient evidence that
he manufactured (i.e., grew) marijuana on or about April 14, 2009.
      In reviewing a challenge to the sufficiency of the evidence, we view the
evidence and the inferences that may be drawn from it in the light most
favorable to the verdict, and determine whether a reasonable jury could have
found the essential elements beyond a reasonable doubt. Jackson v. Virginia,
443 U.S. 307, 319 (1979).
      The evidence established that Marion lived in or frequented his trailer at
2905 South County Road 1199, that there was marijuana growing on the
property on April 15, 2009, and that the marijuana was planted and watered by
Marion and Mancha. From the time Mancha moved out of Marion’s trailer on
May 27, 2008 until at least April 14, 2009, Marion and Mancha were smoking
marijuana provided by Marion. In addition, Marion was seen at the property up
until April 14, 2009, and was still receiving mail at the property on April 14,
2009. On April 14, 2009, Marion knew the police were looking for him and he
hid on his father’s property. By September 2009, when police executed a search
warrant at 2905 South County Road 1199, it looked as if someone had tried to
move out of the trailer in a hurry.
      The precise date of the offense was not significant, and the evidence was
sufficient to support Marion’s conviction. See United States v. Tunnell, 667 F.2d
1182, 1186 (5th Cir. 1982).
      AFFIRMED.




                                       2